Citation Nr: 0942449	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to March 
1964.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In August 2006, the Board remanded the claim for 
additional development.  The claim has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran had temporary service in Vietnam in the 
discharge of his duties as a senior postal clerk stationed in 
Okinawa.

2.  The Veteran died from the effects of lung cancer.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant 
has been provided all required notice, to include notice 
pertaining to the effective-date element of her claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate her claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii) (2009).

If a Veteran was exposed to an herbicide agent during active 
service and manifests lung cancer to a compensable degree any 
time after such service, the lung cancer will be service 
connected even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2009) are 
also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

It is undisputed that the Veteran died in August 2002 of 
cardiac arrest due to or as a consequence of lung cancer, a 
disease included in 38 C.F.R. § 3.309(e).  Private treatment 
records beginning in 2002 show treatment for lung cancer.  
There is no evidence of either lung or heart disease in 
service or until many years following service.  

The appellant filed her claim for service connection for the 
cause of the Veteran's death in March 2003, contending that 
service connection is warranted because his fatal lung cancer 
resulted from his exposure to herbicides in Vietnam.  She 
alleges that while he was stationed in Okinawa as a postal 
clerk from March 1963 to March 1964 he had many temporary 
duty assignments throughout southeast Asia to search for 
misrouted mailbags, and that these included assignments in 
South Vietnam.  She explained in July 2007 that, although she 
has no documentation of his service in Vietnam, she recalls 
the Veteran telling her that his duties included chasing 
after misrouted mail bags from Okinawa to Clark AFB to Tan 
San Nhat air base in Saigon.  She contends the Veteran told 
her that he was paid per diem and received TDY orders for the 
trips to Vietnam.  She reports that she attempted to obtain 
documentation of these trips but was informed by National 
Personnel Records Center (NPRC) personnel that records of TDY 
orders and any other documentation for these trips have been 
destroyed due to storage space limitations.  

The Veteran's DD-214 reveals that the Veteran's Army duty 
included two years, three months and 21 days of foreign and 
USARPAC service.  The limited number of available service 
personnel records document that the Veteran served as a 
senior postal clerk in Okinawa from March 1963 to March 1964.  
There is, however; no documentation that he served in 
Vietnam.  

The critical issue is thus whether the evidence otherwise 
shows that the Veteran had service in Vietnam.  In this 
regard, the evidence in favor of the claim is by no means 
unequivocal.  Certainly, the official documentation in the 
claims folder does not show Vietnam service.  Nonetheless, 
the Board notes the appellant's argument that he explained to 
her that he traveled to Tan San Nhat in the course of his 
duties searching for misrouted mail.  The Board does find 
this to be not inconsistent with the Veteran's duties as a 
senior mail clerk in Okinawa during his period of service.  
Moreover, readily available historical records do suggest 
that military travels between Tan San Nhat and Okinawa were 
becoming routine during the time period reported by 
appellant.  It is significant that the appellant did try to 
verify the reported trips by seeking per diem and TDY records 
from the NPRC.  In short, although her statements are not 
conclusive, given the lack of available evidence, and the 
specific facts presented by this particular claim, the Board 
is concludes that the evidence supporting the contention that 
the Veteran had active service in Vietnam is in equipoise 
with that against the contention.  Accordingly, the Board 
concludes that the Veteran did have active service in Vietnam 
and that the appellant is entitled to service connection for 
the cause of the Veteran's death on a presumptive basis.  


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


